DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
No Information Disclosure Statement (IDS) filed by Applicant with this Application. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
Claims 1-15 are objected for the following reasons: 
In claim 1, “A method” should read as “A computer-implemented method”.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6.
Applicant is advised that should claim 6 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two sets of claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one set of claims to object to the others as being a substantial duplicate of the allowed claims. See MPEP § 706.03(k); Also see 608.01(n).
Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.
7.	The drawings are objected to under 37 CFR § 1.84(o) because the following drawing elements lack meaningful legends (e.g., descriptive legend):
Figures 4, 5 and 8 needed identifying legends for understanding of the drawing.
Correction is required.
No new matter should be entered.
	Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR § 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
10.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swallow et al. (US 2018/0124174 A1), hereinafter Swallow in view of Bath et al. (US 2018/0089328 A1), hereinafter Bath. 
As for claim 1, Swallow teaches a method for managing file systems over a network using a network computer that performs actions, comprising: providing update information associated with a target object in a file system, wherein the file system includes a plurality of objects, and wherein the update information is associated with a change of a value of a metric associated with the target object (see [0294], network storage system, multiple data files are transmitted among client computing devices, [0069], data object can be any file addressable in file system, [0191], determine metric satisfies in storage, [0339], storage system are updated based on network characteristics); 
providing a…based on the update information, wherein…..includes a base bin that includes one or more base records that associate a separate value of the metric with each object in the file system including the target object, and wherein the one or more base records are ordered based on the file system (see [0097]-[0098], classification of data in system, monitoring, tracking movement of data within system, [0191], [0244], organization apply multiple information governance policies in a top-down manner over that unified data set and indexing schema to view and manipulate the data set);
determining one or more objects in the file system that are hierarchical ancestors in the file system for the target object based on the update information and the file system; generating one or more records that correspond to the one or more objects, wherein each record includes the change of the value of the metric associated with the target object; generating another record that corresponds to the target object, wherein the other record includes the change of the value of the metric associated with the target object (see [0069], files, directories, file system volumes, data blocks, extents, or any other hierarchies or organizations of data objects, [0191]-[0193], metrics, performance, values are assigned with values, performance are measuring calculating the values, determine overall storage performance which associated with cost, management, aging, backup history, storage policy etc.);   
providing a level bin that is associated with the base bin of….based on the update information; storing the one or more records and the other record in the level bin, wherein a sort order of the one or more level bin records in the level bin is based on the ordering of the base bin records in the base bin; and in response to one or more queries, employing the base bin and the one or more level bins in….to reduce….in generating one or more query results (see [0185]-[0186], system analyzes and indexes characteristics, content, and metadata associated with primary data. Content indexing identify files or other data objects based on content. The content indexes searched and search results are restored, [0284], reducing includes reduce the burden on a network and providing results to the management system).
Swallow teaches the claimed invention. But does not explicitly teach the limitations of “a journal; the journal, reduce latency”. However, in the same field of endeavor, Bath teaches the limitations of ““a journal; the journal, reduce latency” (see Bath, [0504], metrics are stored in journal, [0509], storing data in memory reducing latency).
Swallow and Bath both references teach features that are directed to analogous art and they are from the same field of endeavor, such as data management in file system, determining metrics, characteristics, performance in the storage systems.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bath’s teaching to Swallow's system for obtaining metrics in assessing machine-generated data generated by various components in IT environments. Hence, this is helpful for servers, internet of things (IOT) devices, business analytics and security.  Analyzing large volumes of machine-generated data is important for obtaining critical insights of systems and their computing resources, reduce cognitive burden in analysts (see Bath [0007]).
		As for claim 6, 
		The limitations therein have substantially the same scope as claim 1 except for the limitations of a transmitter that communicates over the network. Swallow teaches such limitations on [0294]. Further, in a network a client and server inherently receive and transmit the data. All other limitations is the similar scope as claim 1. Therefore, claim 6 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bath’s teaching to Swallow's system for obtaining metrics in assessing machine-generated data generated by various components in IT environments. Hence, this is helpful for servers, internet of things (IOT) devices, business analytics and security.  Analyzing large volumes of machine-generated data is important for obtaining critical insights of systems and their computing resources, reduce cognitive burden in analysts (see Bath [0007]).
		As for claim 11, 
		The limitations therein have substantially the same scope as claims 1 and 6. Therefore, claim 11 is rejected for at least the same reasons as claims 1 and 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bath’s teaching to Swallow's system for obtaining metrics in assessing machine-generated data generated by various components in IT environments. Hence, this is helpful for servers, internet of things (IOT) devices, business analytics and security.  Analyzing large volumes of machine-generated data is important for obtaining critical insights of systems and their computing resources, reduce cognitive burden in analysts (see Bath [0007]).
		As for claim 16, 
		The limitations therein have substantially the same scope as claim 1 because claim 16 is a non-transitory storage media claim for implementing those steps of claim 1. Therefore, claim 16 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bath’s teaching to Swallow's system for obtaining metrics in assessing machine-generated data generated by various components in IT environments. Hence, this is helpful for servers, internet of things (IOT) devices, business analytics and security.  Analyzing large volumes of machine-generated data is important for obtaining critical insights of systems and their computing resources, reduce cognitive burden in analysts (see Bath [0007]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Swallow and Bath teaches:
wherein generating the one or more query results, further comprises: determining a base value for each metric associated with the one or more query results based on the base bin; determining one or more partial values for each metric associated with the one or more query results based on the one or more level bins; and generating the one or more query results based on the one or more partial values and the base value (see Swallow, [0191], [0296]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Swallow and Bath teaches:
wherein providing the level bin, further comprises, generating a new level bin based on one or more of the update information, an age of the one or more level bins, or a capacity of the one or more level bins (see Swallow, [0070]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Swallow and Bath teaches:
further comprising: providing a hierarchical index based on the file system; and generating the one or more base records in the base bin based on the hierarchical index (see Swallow, [0077], [0119]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Swallow and Bath teaches:
further comprising: determining one or more partial values associated with one or more changes to the one or more metrics based on one or more level bins in the journal; updating the one or more base records in the base bin based on the one or more partial values; and discarding the one or more level bins (see Swallow, [0076]; Also see, Bath [0504]).
Claims 7-10 correspond in scope to claims 2-5 and are similarly rejected.
Claims 12-15 correspond in scope to claims 2-5 and are similarly rejected.
Claims 17-20 correspond in scope to claims 2-5 and are similarly rejected.
  
Prior Arts
11. 	US 2017/0359238 A1 teaches network metric for network characteristic associated with each of the plurality of hierarchical strings, and aggregate the network metric for the network characteristic over the plurality of flows, and transmit the aggregated information to a network information collector in communication with each network appliance ([0007]).
	US 2016/0210200 A1 teaches storage metric, backup operations, archive operations, snapshot operations, replication operations, data retention policies, information lifecycle management and hierarchical storage management operations ([0076], [0238]).
	Abdennur et al., Cooler: scalable storage for Hi-C data and other genomically labeled arrays; Oxford University Press, 2019. 
	Additional Prior arts: US 10210190 US 10628263 US 10346762 US 20100283221 US 20180121539 US  10552468 US 20130173632 US 20150317344 US 8131725 US 7849059 US 20070198612 US 7613752 US 20070198612 US 20130007002 each of the references read the claim recited limitations. These references are state of the art at the time of the claimed invention.
Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 

Contact Information
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
9/26/22